      Case 2:19-cr-00122-HB Document 155 Filed 12/23/20 Page 1 of 9



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA            :              CRIMINAL ACTION
                                    :
          v.                        :
                                    :              No. 19-122-2
CHARLES WILSON                      :              NO. 19-123-1


                               MEMORANDUM

Bartle, J.                                   December    23, 2020

          The Court has before it the motion of defendant

Charles Wilson for a reduction of sentence pursuant to 18 U.S.C.

§ 3582(c)(1)(A).

                                   I


          On June 3, 2019, defendant pleaded guilty to Counts II

and III in Criminal Action No. 19-122-1 of aiding and abetting

possession of a firearm by a felon in violation of 18 U.S.C.

§§ 922(g)(1) and 2 and to Count I in Criminal Action No. 19-123-2

of dealing in firearms without a license in violation of 18

U.S.C. § 922(a)(1)(A).     On January 10, 2020, this Court sentenced

defendant to 78 months imprisonment to be followed by three

years of supervised release.     Defendant is currently serving his

sentence at the Federal Correctional Institution in Fairton, New

Jersey (“FCI Fairton”) with an estimated release date of

September 15, 2024.
       Case 2:19-cr-00122-HB Document 155 Filed 12/23/20 Page 2 of 9



          On September 25, 2020, defendant submitted a pro se

motion for compassionate release.       Thereafter, at his request,

this Court appointed the Federal Defender’s Office to represent

him.   On September 29, 2020, the Government filed its response

to defendant’s motion and on December 14, 2020, defendant’s

counsel filed a supplemental counseled motion.

                               II

          Defendant’s motion for reduction of sentence relies on

section 3582(c)(1)(A) as recently amended by the First Step Act.

It provides, in relevant part:

          The court may not modify a term of imprisonment once
          it has been imposed except that—
          (1)    in any case—
                (A)   the court, upon motion of the
                Director of the Bureau of Prisons, or
                upon motion of the defendant after the
                defendant has fully exhausted all
                administrative rights to appeal a
                failure of the Bureau of Prisons to
                bring a motion on the defendant’s behalf
                or the lapse of 30 days from the receipt
                of such a request by the warden of the
                defendant’s facility, whichever is
                earlier, may reduce the term of
                imprisonment (and may impose a term of
                probation or supervised release with or
                without conditions that does not exceed
                the unserved portion of the original
                term of imprisonment), after considering
                the factors set forth in section 3553(a)
                to the extent that they are applicable,
                if it finds that—
                      (i) extraordinary and compelling
                      reasons warrant such a reduction
                      . . .




                                    2
      Case 2:19-cr-00122-HB Document 155 Filed 12/23/20 Page 3 of 9



                and that such reduction is consistent
                with applicable policy statements issued
                by the Sentencing Commission.


            Defendant has exhausted his administrative remedies,

and we turn first to the elements that a defendant must meet

under section 3582(c)(1)(A)(i) to obtain a reduction in

sentence.   It provides that a court may order compassionate

release for “extraordinary and compelling reasons” but only if

the reduction in sentence is “consistent with applicable policy

statements of the Sentencing Commission.”

            Congress has also enacted 28 U.S.C. § 994(t) which

provides:

            The Commission, in promulgating general
            policy statements regarding the sentencing
            modification provisions in section
            3582(c)(1)(A) of title 18, shall describe
            what should be considered extraordinary and
            compelling reasons for sentence reduction,
            including the criteria to be applied and a
            list of specific examples. Rehabilitation of
            the defendant alone shall not be considered
            an extraordinary and compelling reason.

The application note 1(A) of section 1B1.13 of the Sentencing

Guidelines explains that “extraordinary and compelling reasons”

exist where the defendant is:     (1) “suffering from a terminal

illness” including among others “advanced dementia”; (2)

“suffering from a serious physical or medical condition”; (3)

“suffering from a serious functional or cognitive impairment”;



                                   3
        Case 2:19-cr-00122-HB Document 155 Filed 12/23/20 Page 4 of 9



or (4) “experiencing deteriorating physical or mental health

because of the aging process.”       The latter three grounds also

require that the impairment “substantially diminishes the

ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she

is not expected to recover.”

                                    III

           Defendant asserts that compassionate release should be

granted because he “suffers from asthma, major depressive

disorder, unspecified trauma and stressor-related disorder.”            He

also sustained a gunshot wound to his left lung in December

2018.   He maintains that his “serious” underlying health

concerns, combined with the coronavirus pandemic, presents

extraordinary and compelling reasons for a reduction of his

current sentence.     In support of his motion, defendant also

avers that he:     recently experienced the birth of his first

child and wishes to be a part of his son’s life; needs to

provide care for his ill grandmother; will not be a danger to

the community; and will have a stable home with his family upon

release.   With respect to the pandemic, defendant provides

information about the potential dangers to those in prison

facilities who cannot engage in the social distancing or take

other salutary measures necessary to mitigate the spread of

coronavirus and about the current rates of infection and testing

                                     4
      Case 2:19-cr-00122-HB Document 155 Filed 12/23/20 Page 5 of 9



in federal prisons.   He requests an order reducing his sentence

to time served.

         The Government opposes defendant’s motion.          It

disputes defendant’s characterization that his medical

conditions are as serious as he claims.       It asserts that

defendant’s medical conditions “are well controlled with

medication provided by the institution” and do not appear to

place him at enhanced risk during the current pandemic.

According to the Government, defendant does not present “any

specific serious conditions,” and states, “generalized threats

to the entire [prison] population.”        It further asserts that

defendant is not eligible for compassionate release because he

has not “pointed to any conditions that he currently has that is

on CDC’s list of certain high-risk conditions.”        It also

maintains that, if released, defendant presents a danger to the

community.

         According to Bureau of Prisons health records,

defendant is 25 years old and suffers from asthma, depression,

and trauma.   Defendant’s Presentence Investigation Report notes

that he also suffers from intellectual disabilities.         In 2018,

defendant suffered from a collapsed lung, but there is no

indication that he is at any present risk because of his

previous lung issues.    He has been prescribed an Albuterol

inhaler, to be used “2 puffs by mouth 4 times a day as needed.”

                                   5
      Case 2:19-cr-00122-HB Document 155 Filed 12/23/20 Page 6 of 9



While incarcerated, he reported respiratory issues only once on

February 10, 2020.   During his examination on that date, he did

not report any other abnormalities related to his asthma or

breathing.   Other than that incident, there is no evidence that

defendant ever sought or received treatment while incarcerated

for any asthmatic episode.     He has been taking and has access to

his prescribed medications as needed.

          The Court is, of course, mindful of the devastating

worldwide pandemic and the special dangers the highly contagious

coronavirus poses for the defendant and all others in prison.

However, “the mere existence of COVID- 19 in society and the

possibility that it may spread to a particular prison alone

cannot independently justify compassionate release.”         United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).         The Bureau of

Prisons, including FCI Fairton, has in place protocols to deal

with this disease and the Attorney General has issued two

directives to the Bureau of Prisons concerning early release of

inmates, which it is following.

          Based on the current record, defendant has not

established that his asthma, depression, trauma, and stress-

related disorder constitute serious medical conditions as

defined in the Sentencing Guidelines.       The serious medical

condition under the Sentencing Guidelines must be an impairment

which “substantially diminishes the ability of the defendant to


                                   6
      Case 2:19-cr-00122-HB Document 155 Filed 12/23/20 Page 7 of 9



provide self-care within the environment of a correctional

facility and from which he or she is not expected to recover.”

Defendant clearly does not meet this requirement.

          Even if he has the requisite serious medical

condition, the Court’s analysis does not end here.         Section

3582(c)(1)(A) requires the Court to consider the “factors set

forth in section 3553(a) to the extent they are applicable”

before the Court may reduce his sentence.       These factors include

the need to:   “reflect the nature and circumstances of the

offense and the history and characteristics of the defendant”;

“reflect the seriousness of the offense”; “promote respect of

the law”; and “afford adequate deterrence to criminal conduct.”

          In this regard, defendant claims that his “service of

nearly two years in prison under these circumstances provide

just punishment and adequate deterrence.”       He asserts that while

incarcerated, his disciplinary record has been minimal and that

upon release, he will be under supervision for three years,

which is “adequate” to protect the public from additional

crimes.   If granted release, defendant will reside with his

grandmother, who is undergoing chemotherapy and suffers from

carpal tunnel syndrome.    Defendant maintains that he will

provide care for his grandmother and wants to be involved in his

children’s lives.




                                   7
      Case 2:19-cr-00122-HB Document 155 Filed 12/23/20 Page 8 of 9



            While the court recognizes defendant’s family

situation, such circumstances do not outweigh other § 3553(a)

factors that support the need for him to serve the sentence

imposed.    The Court cannot ignore the seriousness of defendant’s

criminal history.    As noted before, defendant pleaded guilty of

crimes involving the sale of dangerous firearms.         Defendant was

involved in a significant firearms trafficking enterprise.            He

sold firearms to undercover ATF agents while two of his

girlfriend’s young children were physically present with him in

his girlfriend’s backyard.     He engaged in this behavior after he

had become a convicted felon and while he was under state court

parole and supervision.    Defendant’s Presentence Investigation

Report further details a history of criminal activity, including

prior convictions for burglary and theft by receiving stolen

property.   His crimes are of a serious nature and underscore the

danger defendant poses to the community.        Defendant has not

provided any evidence to suggest otherwise.

            While defendant has served 19 months of his sentence

thus far for his crimes, there is still a substantial amount of

time remaining in his 78-month sentence.        Releasing defendant

now would not appropriately reflect the nature and circumstances

of his offenses, promote just punishment, or afford adequate

deterrence to criminal conduct.        See section 3553(a).




                                   8
      Case 2:19-cr-00122-HB Document 155 Filed 12/23/20 Page 9 of 9



         The Court, taking all the relevant facts into account,

finds that defendant Charles Wilson has not established

extraordinary and compelling reasons that warrant his

entitlement to compassionate release.       Accordingly, the Court

will deny the motion of defendant for a reduction of sentence

under 18 U.S.C. § 3582(c)(1)(A).




                                   9
